Title: To Thomas Jefferson from Elizabeth Wayles Eppes, 7 May 1787
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas



Dear Sir
Osbornes May 7. 1787.

This will I hope be handed you by my dear Polly, who I most ardently wish may reach you in the health she is in at present. I shall be truly wretched till I hear of her being safely landed with you. The children will spend a day or two on board the ship with her, which I hope will reconcile her to it. For God sake give us the earliest intelligence of her arrival.
I am very sorry for the unlucky accident to your wrist. How did it happen. Your last favour of December 11. gave me very great pleasure. You seem sensible we have not neglected you. Be assured it is a vice I have a very contemptible idea of, and shall most carefully avoid it. Your Sister Bolling has favoured us with her company a few days, and I was in great hopes Mrs. Carr would have been here before dear Pollys departure as it was not in our power to send her to visit her, being at present without a carriage.—Adieu Dear Sir that every blessing this life affords may attend you are the most ardent wishes of Your affectionate friend

E Eppes

